Citation Nr: 0521513	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  99-10 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a gastrointestinal 
tract disability.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for a left ankle 
disability.  

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council






ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel

INTRODUCTION

The veteran had active service from June 1992 to June 1996.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1999 rating decision by the 
Manchester, New Hampshire, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In August 2003, the Board remanded this case to that RO.

The issue of service connection for PTSD is being remanded, 
is addressed in the REMAND portion of the decision below, and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have hearing loss disability as 
contemplated by 38 C.F.R. § 3.385 nor was such present within 
one year of separation from service; competent evidence 
establishes that current hearing impairment is not 
attributable to service.  

2.  A gastrointestinal disability is not attributable to 
service.  

3.  A neck disability is not attributable to service.  

4.  The veteran does not have a left ankle disability.  




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service and an organic disease of the nervous 
system may not be presumed to have been incurred or 
aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 
(2004).

2.  A gastrointestinal disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

3.  A neck disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2004).

4.  A left ankle disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
January 2001, November 2001, October 2002, May 2004, and 
February 2005 letters from the RO to the claimant.  In this 
case, the claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish the claim and the claimant 
was afforded additional time to submit such evidence.  Thus, 
the claimant has been provided notice of what VA was doing to 
develop the claim, notice of what the claimant could do to 
help the claim and notice of how the claim was still 
deficient.  The claimant was also provided notice that the 
claimant should submit pertinent evidence in the claimant's 
possession per 38 C.F.R. § 3.159(b)(1).  The claimant was 
advised of how and where to send this evidence and how to 
ensure that it was associated with the claim.  

The notice of VCAA did not predate initial adjudication of 
the claim.  However, the claimant was provided notice which 
was adequate.  Following the notice, the March 2005 
supplemental statement of the case constituted subsequent 
process.  The claimant has not shown how the error was 
prejudicial.  Moreover, the essential fairness of the 
adjudication was not affected.  Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App.  April 14, 2005).  The claimant was 
provided VCAA content-complying notice and proper subsequent 
VA process.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  Post-service medical records have been obtained 
and the veteran has been examined.  The records satisfy 
38 C.F.R. § 3.326.  The Board finds that VA has done 
everything reasonably possible to assist the claimant.  There 
is sufficient competent medical evidence of record to decide 
the claim, as set forth below.  See 38 C.F.R. § 3.159 (c)(4).  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case. 


Background

The service medical records show that on the entrance 
examination in May 1991, the veteran's audiological 
evaluation was as follows.

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
0
0
0
LEFT
15
5
0
5
5

The veteran's gastrointestinal system and musculoskeletal 
systems were normal.  No cervical spine or left ankle 
disability was noted.  

In December 1992, the veteran underwent another audiological 
examination.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
5
0
LEFT
10
5
10
5
15

The veteran reported having been exposed to loud music and 
firearms.  He related that he needed new earplugs.  

In February 1993, the veteran reported abdominal pain.  He 
was treated for appendicitis and had his appendix removed.  
In November 1993, the veteran reported that he had pain in 
his jaw and the side of his neck.  The diagnosis was left 
tonsillitis.  No neck disease or injury was diagnosed.  

In February 1994, the veteran reported that he had been 
exposed to loud noises in the past 15 hours to include noises 
over the phone.  He also reported having been exposed to loud 
music and firearms.  He related that he used foam plugs and 
needed new earplugs.  

In April 1994, the veteran was seen for complaints of 
diarrhea.  In January 1995, the veteran related that he had 
crampy abdominal pain associated with diarrhea.  He was 
diagnosed as having a viral syndrome.  

In August 1995, the veteran reported that his hearing was 
getting worse and he had hearing loss and trouble wearing 
earplugs.  The veteran reported that he had been exposed to 
loud music and firearms.  He related that he used foam plugs 
as well as triple flange plugs and needed new earplugs.  In 
September 1995, the veteran also related that his hearing had 
gotten worse.  The veteran was provided audiogram testing.  

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
20
10
LEFT
20
20
10
15
20

After 15 minutes of being noise free, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
10
10
LEFT
20
15
10
10
15

After 15 hours of being noise free, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
20
10
LEFT
20
20
10
15
20

The veteran was treated for flu symptoms in November 1995 and 
was diagnosed as having bronchitis.  In February 1996, the 
veteran was seen for back strain.  No neck disease or injury 
was noted.  Less than a week later, the veteran slipped and 
fell on the ice.  Afterwards, he complained of low back and 
neck pain.  The diagnoses were low back sprain, left ankle 
sprain, and right ankle sprain.  Because of the low back and 
left ankle, the veteran was placed on limited profile.  

Post-service in November 1997, the veteran was seen by D.M., 
M.D., for complaints of stomach pain and diarrhea.  The 
diagnosis was a constipated plug.  

In May 2004, the veteran was afforded an audiological 
examination.  The veteran's claims file was reviewed.  At 
that time, the veteran reported vague complaints and 
indicated that his hearing difficulties began during service 
and had worsened.  The veteran reported being exposed to loud 
noises during service.  

On examination, the examiner noted that the veteran was 
inconsistent with his responses and there were 
inconsistencies in the test results.  Initially, the veteran 
had elevated thresholds for pure tones.  After reinstruction, 
the lower thresholds were obtained and shown on audiogram.  
In addition, there initially was a significant discrepancy 
between pure tones and speech reception thresholds, which 
remained, in some extent, even after reinstruction.  Also, 
there was a discrepancy between air conduction and bone 
conduction responses, with bone conduction being 
significantly better than air conduction in some instances, 
which was not confirmed by tympanometry.  In addition, the 
patter of pure tone results by air conduction was unusual in 
terms of the pattern being almost completely flat.  It was 
felt that the puretone results that were reported on 
audiogram as well as the speech reception thresholds were 
still slightly poorer than the veteran's true hearing.  

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
25
20
LEFT
20
20
20
25
30

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.

It was the examiner's impression that the veteran did not 
have any significant hearing loss.  In addition, the examiner 
did not notice any significant change in hearing during the 
time that the veteran was in the service although the veteran 
complained of hearing difficulties at that time.  Therefore, 
it was the examiner's opinion that it was less than likely 
that any hearing difficulties of this veteran were related to 
service.  

In May 2004, the veteran was afforded a VA examination.  His 
claims file was reviewed.  At that time, the veteran reported 
that he had crampy abdominal pain which started while he was 
in the military.  He related that he had diarrhea and nausea, 
as well as constipation, approximately once a week.  The 
veteran was moderately obese and his weight had not changed 
over the past 3 or 4 years.  The veteran reported that he had 
no pathology found relating to his gastrointestinal 
complaints.  The veteran also reported that he had some 
discomfort in his neck from the military.  He was vague in 
his report.  When he moved his neck on examination, there was 
no discomfort.  With regard to his left ankle, the veteran 
denied having had any problem with his left ankle in the past 
or currently.

Physical examination was performed.  The veteran demonstrated 
some limitation of motion of the neck.  No abnormality of the 
left ankle was demonstrated.  There was some tenderness of 
the abdomen.  In addition, x-rays were taken which revealed a 
normal cervical spine.  The diagnoses were no diagnosis of a 
cervical spine disorder; no pathology of the left ankle; and 
irritable bowel syndrome, likely associated with depression 
and/or PTSD.  The examiner opined that there was no 
indication of the abdominal problems or the neck problems for 
which the veteran complained were a result of service 
incidents.  It was the examiner's opinion that the symptoms 
were associated with depression or PTSD.  As noted, the 
veteran denied having a left ankle disability and none was 
shown on examination.  


Analysis

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 
Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  In this case, the veteran does not assert that 
claimed disabilities were incurred in combat.  Thus, 38 
U.S.C.A. § 1154(b) is not for application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The veteran as a lay person has not been shown to be capable 
of making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  The Board notes that while the veteran 
is competent to report symptoms, he does not have medical 
expertise.  Therefore, he cannot provide a competent opinion 
regarding diagnosis and causation.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  


Bilateral Hearing Loss

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran maintains that he was exposed to loud noises 
during service.  The veteran is competent to state that he 
heard loud noises during service.  He is not competent to 
state that they resulted in post-service diagnosis of hearing 
loss.  See Espiritu, supra.

A review of the service medical records shows that the 
veteran did not have hearing loss disability as contemplated 
under 38 C.F.R. § 3.385 during service.  Such was also not 
diagnosed within one year of separation from service.  Post-
service, the veteran also does not have hearing loss 
disability as contemplated under 38 C.F.R. § 3.385.  
Moreover, a medical professional has determined that any 
current hearing impairment is not attributable to service.  
It is uncontradicted by any other competent opinion.  

The veteran has never had, during service, or at the current 
time, hearing loss disability as contemplated by 38 C.F.R. 
§ 3.385.  The competent evidence of record shows that any 
current hearing impairment is not related to service.  The 
Board is required to base its decisions on independent 
medical evidence rather than rely upon its own 
unsubstantiated medical opinions.  See Colvin, supra.  The 
veteran's assertion of hearing loss disability due to 
inservice noise exposure is not supported and is not 
competent.

Accordingly, service connection is denied.  In reaching this 
decision, the Board has considered the doctrine of doubt, 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert, supra.


Gastrointestinal Tract Disability

The veteran was treated on several occasions during service 
for gastrointestinal complaints including diarrhea which were 
associated with viral and flu infections.  Post-service, the 
veteran was diagnosed as having a constipated plug.  On VA 
examination, the examiner opined that current complaints of 
gastrointestinal problems were not related to a service 
incident.  

The competent evidence of record shows that current 
gastrointestinal complaints are not directly related to 
service.  The VA examiner's opinion is competent.  It is 
uncontradicted by any other competent opinion.  The Board is 
required to base its decisions on independent medical 
evidence rather than rely upon its own unsubstantiated 
medical opinions.  See Colvin, supra.  The veteran's 
assertion that he has a gastrointestinal disability due to 
service is not supported and is not competent.

Accordingly, direct service connection for gastrointestinal 
tract disability is denied.  In reaching this decision, the 
Board has considered the doctrine of doubt, however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert, supra.

The raised issue of secondary service connection for 
gastrointestinal tract disability will be discussed in the 
REMAND portion of this decision.

Neck Disability

During service, the veteran reported having neck pain on two 
occasions.  On the first occasion, the complaints were 
related to tonsillitis.  On the second occasion, the veteran 
had fallen.  However, no diagnosis of neck disability was 
made.  

Likewise, on May 2004 VA examination, the examiner stated 
that the veteran did not have a diagnosed neck disability in 
view of the lack of symptoms and signs.  In the absence of a 
current neck disability, the claim must be denied.  Brammer, 
supra.

Accordingly, service connection is denied.  In reaching this 
decision, the Board has considered the doctrine of doubt, 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert, supra.

Left Ankle Disability

The veteran sprained his left ankle in service.  However, 
this incident was acute and transitory and resulted in no 
permanent disability.  The post-service records show that the 
veteran does not have a current left ankle disability.  In 
fact, he denied having any left ankle problems.  

In the absence of proof of a present disability, there can be 
no valid claim.  See Rabideau, supra.

Accordingly, service connection is denied.  In reaching this 
decision, the Board has considered the doctrine of doubt, 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a gastrointestinal disability on a 
direct basis is denied.

Service connection for a neck disability is denied.

Service connection for a left ankle disability is denied.  


REMAND

The veteran has claimed that he has PTSD due to 2 sexual 
assaults during service.  (See January 2005 handwritten 
report from G.B with the Vet Center).  The Board notes that 
in adjudicating claims for service connection for PTSD based 
on sexual assault, there is an enhanced duty to assist.  See 
VA Adjudication Procedure Manual M21-1 (M21-1), Part III; see 
also 38 C.F.R. § 3.304(f)(3) (2003); Patton v. West, 12 Vet. 
App. 272 (1999) (holding that certain special M21 manual 
evidentiary procedures apply in PTSD personal assault cases).  

The nature of the claim is such that the provisions of 38 
C.F.R. § 3.304(f)(3), regarding claims based on personal 
assault and the method of developing such cases are 
applicable.  In addition to service records, alternative 
evidence must be sought.  Examples of such evidence include, 
but are not limited to, records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the veteran that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  While the 
Vet Center has submitted a PTSD based on a personal assault 
questionnaire which talks about the type of evidence to 
support this type of claim, there is no indication that the 
veteran was informed, including by VA, of the need to submit 
the type of evidence listed in the questionnaire to VA.  

In April 2003, the United States Armed Serves Center for 
Research of Unit Records (USASCRUR) was contacted, but there 
has been no reply to date.  A follow-up request should be 
accomplished.  

The veteran has not been scheduled for a VA examination in 
connection with his asserted stressor of being sexually 
assaulted.  Additionally, there is no indication on the last 
VA psychiatric examination report that a psychiatrist 
conducted the examination.  Given the forgoing, another VA 
psychiatric examination is warranted.

In May 2004, a VA examiner stated that the veteran's 
gastrointestinal complaints were likely due to irritable 
bowel syndrome which was likely associated with depression 
and or PTSD.  Following the adjudication of the claim of 
service connection for PTSD, the claim of secondary service 
connection for a gastrointestinal tract disability should be 
adjudicated.

This case is REMANDED for the following actions:

1.  The veteran should be provided an 
opportunity to provide any specific 
details regarding any stressors, such as 
the date of occurrence, place, and 
persons involved, that occurred during 
service.  In addition, the veteran should 
be furnished a development letter in 
accordance with 38 C.F.R. § 3.304(f)(3).  
An appropriate period of time should be 
allowed for the veteran to respond and/or 
submit additional evidence.  The veteran 
should be advised that failure to provide 
the requested information may lead to an 
adverse decision.

2.  The USASCRUR should be contacted.  
Any information furnished by the veteran 
in paragraph #1 of this REMAND should be 
provided to USASCRUR.  Any available 
information, to include unit reports, 
which might corroborate the veteran's 
alleged in-service stressor, should be 
requested.  If any alleged stressor is 
not or cannot be verified, USASCRUR 
should so state.

3.  Schedule the veteran for a VA 
psychiatric examination.  The claims 
folder should be made available to and 
reviewed by the psychiatrist.  Outside of 
the claimed sexual assault, specify for 
the examiner the stressor or stressors 
that it has determined are established by 
the record and the examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether the veteran was exposed to a 
stressor in service.  The examiner should 
review the historical records for 
evidence which might reflect that the 
alleged sexual assault actually occurred 
during service.  In performing such 
review, the examiner must clearly 
identify the particular records which are 
felt to provide corroboration of the 
incident, and must give adequate 
rationale for why it is felt that such 
records prove a sexual assault occurred 
during service.

Based on a review of the record and 
examination findings, the examiner should 
state whether the veteran currently has 
PTSD.  If the diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
(1) whether the diagnostic criteria as 
found in DSM IV support the diagnosis of 
PTSD; (2) whether the veteran has PTSD 
due to a sexual assault which was 
verified by the veteran's service 
records; (3) whether each alleged 
stressor found to be established by the 
agency of original jurisdiction (AOJ) was 
sufficient to produce PTSD; and (4) 
whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established by the AOJ and found to be 
sufficient to produce PTSD by the 
examiner.

The report of examination should include 
the complete rationale for all opinions 
expressed.

4.  Adjudicate the claim of service 
connection for PTSD and the claim of 
secondary service connection for 
gastrointestinal tract disability.  If 
upon completion of the requested actions, 
any issue remains denied, the case should 
be returned after compliance with 
requisite appellate procedures to include 
issuing a supplemental statement of the 
case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


